Arnold, C. J.,
delivered the opinion of the court.
It is only in regard to matters in which the county is interested that boards of supervisors may sue. Code, § 2175. The county was not interested in the subject-matter of this litigation. It concerned .only that part of the people of the county who were interested in the fence, and affected by the proceedings to construct the fence, under the act of 1878. The bond required of the commis*3sioners appointed to construct the fence is the security provided by the act, for any person interested, who may have cause to complain of the acts and doings of the commissioners.
There was no error in dissolving the injunction and dismissing the bill, but as a county is entitled, under sec. 897 of the code to all the actions and remedies to which individuals are entitled, it cannot escape liability for costs and damages which it has caused by the wrongful suing out of an injunction. The actual damages claimed by the commissioners, and which are admitted to be reasonable, should have been allowed. The State v. Fortinberry, 54 Miss. 316 ; Baggett v. Beard, 43 Ib. 120.

On the appeal, the decree is reversed, and decree here for appellants, Freeman & Davis, for the damages claimed, fifty-five dollars. On the cross-appeal the decree is affirmed.